Citation Nr: 1605428	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1999 to October 2007. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for hemorrhoids.  A claim for service connection for hemorrhoids was received in October 2007.  The current agency of original jurisdiction (AOJ) is the VA RO in Phoenix, Arizona.

In March 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  The Board is granting service connection for hemorrhoids, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.    


FINDING OF FACT

The Veteran's currently diagnosed hemorrhoids had their onset in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for hemorrhoids, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for Hemorrhoids

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with hemorrhoids, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

The Veteran essentially contends that the currently diagnosed hemorrhoids first manifest during service and that he has continued to have hemorrhoids since service separation.  At the April 2014 VA examination, the Veteran reported that he has had hemorrhoids since approximately 2003 (during service).  See also May 2008 notice of disagreement.

First, the evidence demonstrates that the Veteran has current diagnosed hemorrhoids.  See April 2014 VA examination report.

An October 2004 service treatment record notes that the Veteran reported blood in his stool on and off for a couple months.  The service treatment record notes that the Veteran had blood in his stools once every couple of weeks and, following a physical examination, rectal bleed by history was diagnosed.  Apart from the October 2004 notation of rectal bleeding, the service treatment records are silent with regard to complaints, symptoms, diagnosis, or treatment for hemorrhoids.  

The April 2014 VA examiner noted that the Veteran had no definite history of having a hemorrhoid condition in service, a diagnosis of hemorrhoids was not given at the time of the October 2004 rectal bleeding, a January 2007 in-service examination report (nine months prior to the Veteran's separation from active service) did not indicate any rectal bleeding or hemorrhoid problem, and a May 2007 service treatment record noted no GI or GU symptoms.  The VA examiner noted that the Veteran does have a rectal skin tag suggesting a past hemorrhoid, but that this was not reported in service.  The VA examiner, based on the lack of in-service treatment for or diagnosis of hemorrhoids, opined that it was less likely than not that hemorrhoids were incurred in or caused by service. 

The reliance primarily on the absence of documentation in the treatment records of hemorrhoids as the basis for the opinion ignores the lay evidence of record of hemorrhoids during and since service, so is based on an incomplete or inaccurate history, which diminishes the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  While the absence of contemporaneous medical evidence may be one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The evidence weighing in favor of the claim includes VA treatment records dated shortly after service separation noting a history of hemorrhoids.  A November 2007 VA treatment record (dated within three weeks of service separation) notes that the Veteran reported problems with constipation and worsening hemorrhoids.  Steroid foam was prescribed.  A January 2008 VA treatment record (dated within three months of service separation) notes that the Veteran reported a past medical history of hemorrhoids with intermittent spotting of blood and itching.

The Board finds that the Veteran has made credible statements that the hemorrhoids had their onset in service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the hemorrhoids were incurred in active service; thus, the criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hemorrhoids is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


